 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00246 DAD-BAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   RUBEN CORTEZ-ROCHA,                                 DATE: June 14, 2021
                                                         TIME: 9:00 a.m.
15                                Defendant.             COURT: Hon. Dale A. Drozd
16

17          This case is set for a change-of-plea hearing and sentencing hearing on June 14, 2021. On May

18 13, 2020, this Court issued General Order 618, which suspends all jury trials in the Eastern District of

19 California until further notice, and allows district judges to continue all criminal matters. Further,

20 pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,
21 and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

22 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
23 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

24 entered to address public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
27
            1
              A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

12 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

13 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergencies exclude delay in the “ends of

16 justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly

17 address continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 for the change-of-plea hearing and sentencing hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th

 2 Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant RUBEN

 5 CORTEZ-ROCHA, by and through defendant’s counsel of record, Victor Sherman, hereby stipulate as

 6 follows:

 7          1.      By previous order, this matter was set for a change-of-plea hearing and sentencing

 8 hearing on June 14, 2021.

 9          2.      By this stipulation, defendant now moves to continue the change-of-plea hearing and

10 sentencing hearing until July 26, 2021, and to exclude time between June 14, 2021, and July 26, 2021,

11 under Local Code T4.

12          3.      Defendant has reached a plea agreement with the government, which has been filed in

13 this case. The parties have stipulated to, and the Court has approved, the preparation of a pre-plea

14 Presentence Report. The parties entered into this stipulation to enable defendant to plead and be

15 sentenced on the same date. Defendant seeks a continuance to further prepare for his sentencing

16 hearing. Defendant recognizes that he likely will be remanded upon changing his plea and also seeks

17 this continuance in light of the COVID-19 pandemic. Additionally, defendant is the sole support for his

18 family none of whom other than the defendant are presently employed. Without his income, his other

19 family members would be financially strapped.

20          4.      If, however, defendant ultimately does not enter his guilty plea and decides to proceed to

21 trial, the parties agree and stipulate, and request that the Court find the following:

22                  a)       The government has represented that the discovery associated with this case

23          includes over 100 pages of reports and photographs, as well as over 40 audio recordings, many

24          of which are in a foreign language. This discovery has been produced directly to counsel.

25                  b)       Counsel for defendant desires additional time to review the current charges, to

26          review the discovery, to conduct research and investigation related to the charges and potential

27          pretrial motions, and to consult with his client.

28
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
 1                 c)      Counsel for defendant has various conflicts in other cases between now and the

 2          proposed July 26, 2021 hearing that would not reasonably permit him to try this case any time

 3          between now and at least July 26, 2021.

 4                 d)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendants in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of June 14, 2021 to July 26, 2021,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) because it

13          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

14          finding that the ends of justice served by taking such action outweigh the best interest of the

15          public and the defendants in a speedy trial.

16          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: May 19, 2021                                      PHILLIP A. TALBERT
22                                                             Acting United States Attorney
23
                                                               /s/ ANGELA SCOTT
24                                                             ANGELA SCOTT
                                                               Assistant United States Attorney
25

26
      Dated: May 19, 2021                                      /s/ per email authorization
27                                                             VICTOR SHERMAN
28                                                             Counsel for Defendant
                                                               RUBEN CORTEZ-ROCHA

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2                                      FINDINGS AND ORDER

 3 IT IS SO ORDERED.

 4
      Dated:    June 2, 2021
 5                                             UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
30   PERIODS UNDER SPEEDY TRIAL ACT
